                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:16-cv-00380-FDW
                               (3:02-cr-00158-FDW-1)

TELLY SAVALAS ARMSTRONG,            )
                                    )
            Petitioner,             )
                                    )
      v.                            )                        ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
____________________________________)

       THIS MATTER is before the Court on Petitioner’s “Petition Pursuant to Rule 60(b)(6).”

[Doc. 19].

       On December 9, 2019, this Court denied and dismissed Petitioner’s Motion to Vacate, Set

Aside or Correct Sentence under 28 U.S.C. § 2255. [Doc. 15]. Petitioner was represented by the

Federal Defenders of Western North Carolina in pursuing that relief. Petitioner, proceeding pro

se, appealed the Court’s Order to the Fourth Circuit Court of Appeals. [Doc. 17]. Recently,

Petitioner filed the instant motion seeking relief under Rule 60(b)(6) of the Federal Rules of Civil

Procedure, arguing that the Court “failed to take into account the ‘actual innocence’ claim

concerning his charges and conviction (i.e. §924(c) issues).” [Doc. 19].

       The Court does not have jurisdiction to adjudicate Petitioner’s motion for relief under Rule

60(b). Generally, an appeal confers jurisdiction on the court of appeals and divests the district

court of control over those aspects of the case involved in the appeal. United States v. Modanlo,

762 F.3d 403, 408 (4th Cir. 2014). A district court does not regain jurisdiction until the issuance

of the mandate by the appellate court. Id. As such, the Court will dismiss Petitioner’s Rule 60(b)

motion without prejudice so that Petitioner may refile it should his appeal be unsuccessful.
     IT IS, THEREFORE, ORDERED that Petitioner’s “Petition Pursuant to Rule 60(b)(6)”

[Doc. 19] is DISMISSED WITHOUT PREJUDICE.

                                             Signed: April 2, 2020




                                         2
